Case: 1:21-cv-04642 Document #: 4 Filed: 09/13/21 Page 1 of 2 PagelD #:13

YETHD SEATBS\DISTRICT Co oe
No RN DISTRICT OF (LL 1S. mS \

AO 440 (Rev. 05/00) Summons in a Civil Action

 

 

 

 

 

 

 

 

 

 

 

 

SUMMONS IN A CIVIL CASE- ‘
STEPHANIE A. ROGERS-CARTER .
CASE NUMBER: 1:21-cy-04642
‘sv. ASSIGNED JUDGE:

Hon. Steven C. Seeger

MIDWEST ANESTHESIA PROVIDERS, LLC,

DESIGNATED
+ alkieae amen SERVICES, MAGISTRATE JUDGE: Hon. Susan E. Cox

1

TO: (Name and addiess of Defendant)

MIDWEST ANESTHESIA PROVIDERS, LLC

C/O REGISTERED AGENT . .

ILLINOIS CORPORATION SERVICE CGMPANY . ‘ ‘
801 ADLAI STEVENSON DRIVE .

SPRINGFIELD , IL 62703

*
a

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Marwan R. Daher

Sulaimah Law Group, Ltd. | :
2500 South Highland Ave., Suite 200
Lombard, Mlinois 60148 .

21

an answer to the complaint which is herewith served upon you, __ days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for ‘

the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service. :

THOMAS G. BRUTON, CLERK

gg sear
he es —
fo of tke Sa
LG EG Reta
i ere

September 7,202)

 

 

(By) DEPUTY CLERK DATE

 

 
Case: 1:21-cv-04642 Document #: 4 Filed: 09/13/21 Page 2 of 2 PagelD #:14

ClientCaselD: 64091 CaseReturnDate: 9/10/21 os

Affidavit of A PRIVATE INVESTIGATOR

 

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF ILLINOIS
. "Case Number 4-24-CV-04642
1, JOHN PENNELL : °

FIRST DULY SWORN ON OATH STATES THAT | AM OVER 18 YEARS OF AGE AND NOT A PARTY TO THIS SUIT AND
LICENSED AS A PRIVATE DETECTIVE (LICENSE # 115.002074) UNDER THE PRIVATE DETECTIVE ACT OF 2004.

‘

CORPORATE SERVICE

 

THAT ¢ SERVED THE WITHIN SUMMONS & COMPLAINT
ON THE WITHIN NAMED DEFENDANT MIDWEST ANESTHESIA PROVIDERS, LLC.
PERSON SERVED ETHAN SMITH, AUTHORIZED AGENT

BY LEAVING A COPY OF EACH WITH THE SAID DEFENDANT ON 9/10/21 :

That the sex, race and approximate age of the whom | feftthe SUMMONS & COMPLAINT
are as follow:

Sex MALE Race WHITE — Age 19 Height 6'2" Build 230% " . Hair BRN

LOCATION OF SERVICE gQ4 ADLAI STEVENSON DR.
; SPRINGFIELD, IL, 62703

 
 
 
     
 
   

Date Of Service 9/10/21 Time of Service 3:25 PM

JOHN PENNELL |
A PRIVATE INVES Fi
PRIVATE DECTECTIVE # 115.002074

     

 
